Case 2:19-cv-06182-DSF-PLA Document 107-1 Filed 09/30/20 Page 1 of 1 Page ID
                                 #:3816




                       IMPORTANT NOTICE
   On April 13, 2020, a federal judge issued a preliminary
   injunction that prohibits the City of Los Angeles from:

   (1) Enforcing Los Angeles Municipal Code (LAMC)
       Section 56.11(3)(i) (the “Bulky Item Provision”);
   (2) Enforcing LAMC Section 56.11(10)(d); and
   (3) Posting signs, notices, or other public information
       stating that the City will enforce Sections 56.11(3)(i)
       or 56.11(10)(d).

This order means that the City may not:
    • Remove or dispose of Bulky Items or other
       belongings because of the size of the item.
    • Cite or arrest a person who tries to prevent removal
       or disposal of a Bulky Item if the removal or
       disposal is based on the item’s size.
    • Post notices or signs that say that Bulky
       Items “are prohibited” or that the City will remove
       or dispose of items because of their size.
Notices posted in this area after the Court issued its April
order erroneously stated that Bulky Items are still
prohibited and the City may remove those items. The
Court Found That These Notices Violated the Court’s
April 2020 Order and Should Not Have been Posted.

                                                                          =
